IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-18-00297-CV

                  IN RE MARVIN MARCELLA HARRIS, SR.



                                 Original Proceeding


                                       ORDER


       Relator filed a petition for writ of mandamus with this Court on September 14,

2018. The Court requests a response to Relator’s Petition for Writ of Mandamus from the

parties to the proceeding. See TEX. R. APP. P. 52.8(b). Any response shall be filed with the

Clerk of this Court no later than 14 days from the date of this order.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed September 26, 2018